Title: Thomas Thompson to the American Commissioners, [before 29 December 1777]
From: Thompson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
Lorient [before December 29, 1777]
I thot before this to have given you an acct. of our departure; nothing Hinders but wind and weather. Shall forward the accts. &c. at my Departure, and write you fully; I recivd Mr. Franklines Inclosing Mr. Boudiens;  also a Letter from Mr. Lee Informing of a spy’s being in Lorient; the time of sailing and the way I intend to go is a matter that remains Intirly with myself therfore you must not expect to hear of our sailing until some time after our departure; a Frigate and a 74 has been seen off Bell Isle; I have a proper Look out for them by a small vesel, employd for the Purpos; when I think a fit opportunity they shand stop us (except they anchor in the Harbour mouth which I hope will be the Case to see how Tamely the French would bear with it). Since your application to m. d Sartine the Commisary here has given us Leave to Command our own ships, all kindness and Condesendcioun to the Highest degree. But personal Civilities will not attone with me for an Insult offerd to the States in my person as their officer. But as Dr. Franklin says in his Letter “all begins to go well and I belive for the future we shall have Civeler usage.” I am Gentlemen with due respect Your most Humble Servant
Thos. Thompson
To the Honl the Commissioners Benjn Franklin, Silas Dean, & Arthr. Lee Esq
 
Notation: Capt Thompson L’Orient
